Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended Twelve Months Ended 12/31/2007 12/31/2006 % Chg 12/31/2007 12/31/2006 % Chg Operating Revenues Voice $ 9,801 $ 8,190 19.7% $ 40,798 $ 33,714 21.0% Data 5,925 4,684 26.5% 23,206 18,317 26.7% Wireless service 10,151 199 - 38,568 223 - Directory 1,389 918 51.3% 4,806 3,634 32.3% Other 3,083 1,900 62.3% 11,550 7,167 61.2% Total Operating Revenues 30,349 15,891 91.0% 118,928 63,055 88.6% Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) 11,734 7,092 65.5% 46,055 28,542 61.4% Selling, general and administrative 7,900 3,731 - 30,892 14,318 - Depreciation and amortization 5,223 2,492 - 21,577 9,907 - Total Operating Expenses 24,857 13,315 86.7% 98,524 52,767 86.7% Operating Income 5,492 2,576 - 20,404 10,288 98.3% Interest Expense 868 465 86.7% 3,507 1,843 90.3% Equity in Net Income of Affiliates 147 605 -75.7% 692 2,043 -66.1% Other Income (Expense) - Net 1 78 -98.7% 615 393 56.5% Income Before Income Taxes 4,772 2,794 70.8% 18,204 10,881 67.3% Income Taxes 1,636 856 91.1% 6,253 3,525 77.4% Net Income $ 3,136 $ 1,938 61.8% $ 11,951 $ 7,356 62.5% Basic Earnings Per Share $ 0.52 $ 0.50 4.0% $ 1.95 $ 1.89 3.2% Weighted Average Common Shares Outstanding (000,000) 6,054 3,888 55.7% 6,127 3,882 57.8% Diluted Earnings Per Share $ 0.51 $ 0.50 2.0% $ 1.94 $ 1.89 2.6% Weighted Average Common Shares Outstanding with Dilution (000,000) 6,095 3,911 55.8% 6,170 3,902 58.1% AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Twelve Months Ended Wireless * 12/31/2007 12/31/2006 % Ch g 12/31/2007 12/31/2006 % Ch g Segment Operating Revenues Service revenues $ 10,186 $ 8,803 15.7 % $ 38,678 $ 33,788 14.5 % Equipment sales 1,169 960 21.8 % 4,006 3,749 6.9 % Total Segment Operating Revenues 11,355 9,763 16.3 % 42,684 37,537 13.7 % Segment Operating Expenses Cost of services and equipment sales 4,301 3,839 12.0 % 15,991 15,057 6.2 % Selling, general and administrative 3,458 3,007 15.0 % 12,594 11,446 10.0 % Depreciation and amortization 1,669 1,588 5.1 % 7,079 6,462 9.5 % Total Segment Operating Expenses 9,428 8,434 11.8 % 35,664 32,965 8.2 % Segment Operating Income 1,927 1,329 45.0 % 7,020 4,572 53.5 % Equity in Net Income of Affiliates 4 10 -60.0 % 16 40 -60.0 % Minority Interest (55 ) (40 ) -37.5 % (198 ) (169 ) -17.2 % Segment Income $ 1,876 $ 1,299 44.4 % $ 6,838 $ 4,443 53.9 % * Results include 100% of AT&T's actual wireless results. Wireline Segment Operating Revenues Voice $ 10,011 $ 8,190 22.2 % $ 41,630 $ 33,714 23.5 % Data 6,157 4,684 31.4 % 24,075 18,317 31.4 % Other 1,490 1,441 3.4 % 5,872 5,447 7.8 % Total Segment Operating Revenues 17,658 14,315 23.4 % 71,577 57,478 24.5 % Segment Operating Expenses Cost of sales 7,413 6,621 12.0 % 30,214 26,693 13.2 % Selling, general and administrative 4,023 3,369 19.4 % 16,180 13,185 22.7 % Depreciation and amortization 3,338 2,410 38.5 % 13,411 9,676 38.6 % Total Segment Operating Expenses 14,774 12,400 19.1 % 59,805 49,554 20.7 % Segment Income $ 2,884 $ 1,915 50.6 % $ 11,772 $ 7,924 48.6 % Advertising & Publishing Segment Operating Revenues $ 1,473 $ 939 56.9 % $ 5,851 $ 3,685 58.8 % Segment Operating Expenses Cost of sales 452 268 68.7 % 1,733 1,121 54.6 % Selling, general and administrative 333 171 94.7 % 1,333 616 - Depreciation and amortization 181 1 - 924 3 - Total Segment Operating Expenses 966 440 - 3,990 1,740 - Segment Operating Income 507 499 1.6 % 1,861 1,945 -4.3 % Equity in Net Income (Loss) of Affiliates - (4 ) - - (17 ) - Segment Income $ 507 $ 495 2.4 % $ 1,861 $ 1,928 -3.5 % Other ** Segment Operating Revenues $ 570 $ 488 16.8 % $ 2,234 $ 1,878 19.0 % Segment Operating Expenses 359 348 3.2 % 1,827 1,485 23.0 % Segment Operating Income 211 140 50.7 % 407 393 3.6 % Equity in Net Income of Affiliates 143 599 -76.1 % 676 2,020 -66.5 % Segment Income $ 354 $ 739 -52.1 % $ 1,083 $ 2,413 -55.1 % ** Equity in Net Income of Affiliates includes our 60% proportionate share of wireless results in 2006. Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions except per share amounts 12/31/07 12/31/06 Unaudited Assets Current Assets Cash and cash equivalents $ 1,970 $ 2,418 Accounts receivable - net of allowances for uncollectibles of $1,364 and $1,276 16,678 16,194 Prepaid expenses 1,524 1,477 Deferred income taxes 2,099 3,034 Other current assets 2,470 2,430 Total current assets 24,741 25,553 Property, Plant and Equipment - Net 95,890 94,596 Goodwill 70,713 67,657 Licenses 37,985 34,252 Customer Lists and Relationships - Net 14,505 18,922 Other Intangible Assets - Net 5,912 6,566 Investments in Equity Affiliates 2,270 1,995 Postemployment Benefit 18,146 14,228 Other Assets 6,392 6,865 Total Assets $ 276,554 $ 270,634 Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ 6,860 $ 9,733 Accounts payable and accrued liabilities 21,399 22,106 Advanced billing and customer deposits 3,571 3,402 Accrued taxes 5,027 3,026 Dividends payable 2,417 2,215 Total current liabilities 39,274 40,482 Long-Term Debt 57,255 50,063 Deferred Credits and Other Noncurrent Liabilities Deferred income taxes 24,994 27,406 Postemployment benefit obligation 24,866 28,901 Unamortized investment tax credits 150 181 Other noncurrent liabilities 14,648 8,061 Total deferred credits and other noncurrent liabilities 64,658 64,549 Stockholders' Equity Common shares issued ($1 par value) 6,495 6,495 Capital in excess of par value 91,638 91,352 Retained earnings 33,297 30,375 Treasury shares (at cost) (15,683 ) (7,368 ) Accumulated other comprehensive income (380 ) (5,314 ) Total stockholders' equity 115,367 115,540 Total Liabilities and Stockholders' Equity $ 276,554 $ 270,634 Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions, increase (decrease) in cash and cash equivalents Unaudited Twelve Months Ended 12/31/07 12/31/06 12/31/05 Operating Activities Net income $ 11,951 $ 7,356 $ 4,786 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 21,577 9,907 7,643 Undistributed earnings from investments in equity affiliates (297 ) (1,946 ) (451 ) Provision for uncollectible accounts 1,617 586 744 Amortization of investment tax credits (31 ) (28 ) (21 ) Deferred income tax benefit (240 ) (87 ) (658 ) Net gain on sales of investments (11 ) (10 ) (135 ) Gain on license exchange (409 ) - - Changes in operating assets and liabilities: Accounts receivable (1,984 ) 519 (94 ) Other current assets (527 ) 30 34 Accounts payable and accrued liabilities 672 (2,213 ) 74 Stock-based compensation tax benefit (173 ) (18 ) (3 ) Other - net 1,927 1,519 1,055 Total adjustments 22,121 8,259 8,188 Net Cash Provided by Operating Activities 34,072 15,615 12,974 Investing Activities Construction and capital expenditures (17,717 ) (8,320 ) (5,576 ) Net investments in affiliates - (1,104 ) 2,436 Dispositions 1,594 756 526 Acquisitions, net of cash acquired (2,873 ) 368 1,504 Proceeds from sale of marketable securities 471 - - Proceeds from sale of debt and equity securities 562 - - Investments in debt and equity securities (579 ) - - Maturities of held-to-maturity securities - - 99 Proceeds from note repayment - - 37 Other 36 7 - Net Cash Used in Investing Activities (18,506 ) (8,293 ) (974 ) Financing Activities Net change in short-term borrowings with original maturities of three months or less (3,411 ) 3,649 (4,119 ) Issuance of long-term debt 11,367 1,491 1,973 Repayment of long-term debt (6,772 ) (4,242 ) (2,682 ) Purchase of treasury shares (10,390 ) (2,678 ) (1,843 ) Issuance of treasury shares 1,986 589 432 Repurchase of preferred shares of subsidiaries - - (728 ) Dividends paid (8,743 ) (5,153 ) (4,256 ) Stock-based compensation tax benefit 173 18 3 Other (224 ) 198 (6 ) Net Cash Used in Financing Activities (16,014 ) (6,128 ) (11,226 ) Net increase (decrease) in cash and cash equivalents from continuing operations (448 ) 1,194 774 Net Cash Used in Operating Activities from Discontinued Operations - - (310 ) Net increase (decrease) in cash and cash equivalents (448 ) 1,194 464 Cash and cash equivalents beginning of year 2,418 1,224 760 Cash and Cash Equivalents End of Year $ 1,970 $ 2,418 $ 1,224 Financial Data AT&T Inc. Supplementary Operating Data Unaudited Three Months Ended Year to Date 12/31/2007 12/31/2006 % Ch g 12/31/2007 12/31/2006 % Ch g Wireless Wireless Customers (000) 70,052 60,962 14.9 % Net Customer Additions (000) 2,675 2,357 13.5 % 7,315 6,892 6.1 % M&A Activity, Partitioned Customers and Other Adjs. (000) 1,711 (61 ) - 1,775 (74 ) - Postpaid Customers (000) 55,310 49,877 10.9 % Net Postpaid Customer Additions (000) 1,178 861 36.8 % 3,982 3,730 6.8 % Postpaid Churn 1.2% 1.5% -30 B P 1.3% 1.5% -20 B P Licensed POPs (000,000) 1 299 296 1.0 % In-Region Wireline 2 Total Consumer Revenue Connections (000) Retail Consumer Access Lines 35,047 37,120 -5.6 % Consumer Broadband Connections 3 12,082 10,278 17.6 % Video Connections: 4 Satellite Connections 2,116 1,507 40.4 % U-verse Video Connections 231 3 - Total Consumer Revenue Connections (000) 49,476 48,908 1.2 % Net Consumer Revenue Connections Changes (000) (163 ) 15,711 - 568 15,905 -96.4 % Switched Access Lines (000)7 Retail Consumer - Primary 31,035 32,636 -4.9 % Retail Consumer - Additional 4,012 4,484 -10.5 % Retail Business 22,754 23,295 -2.3 % Retail 57,801 60,415 -4.3 % Wholesale 5 3,530 5,724 -38.3 % Coin 6 251 330 -23.9 % Total Switched Access Lines (000) 61,582 66,469 -7.4 % Net Switched Access Line Changes (000) (1,289 ) 19,382 - (4,887 ) 17,056 - Total Broadband Connections (000) 3, 7 14,156 12,170 16.3 % Net Broadband Connections Changes (000) 3 396 4,015 -90.1 % 1,986 5,249 -62.2 % Video Connections (000) 4, 7 2,347 1,510 55.4 % Net Video Connections Changes (000) 4 235 867 -72.9 % 837 997 -16.0 % 1 Licensed POPs numbers do not include Dobson. 2 In-region Wireline represents access lines served by AT&T's incumbent local exchange companies. 3 Broadband connections include DSL lines, U-verse high speed Internet access and satellite broadband. 4 Video connections include sales under agency agreements with EchoStar and DirecTV customers and U-verse connections. 5 Wholesale lines include 0.2 million lines purchased by AT&T Corp. at 12/31/07 and 1.3 million at 12/31/06. 6 Coin includes both retail and wholesale access lines. 7 Prior year amounts restated to conform to current period reporting methodology.
